Citation Nr: 1000821	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-39 822	)	DATE
	)
	)



THE ISSUE

Whether the January 17, 1986 decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for an acquired psychiatric disorder should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The issues concerning a skin disorder, psychiatric 
disorders, and a liver disorder are the subject of a separate 
decision.)


REPRESENTATION

Moving party represented by:  John S. Berry, Attorney



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from November 1969 to November 
1971.  

This matter is before the Board as an original action on the 
motion of the Veteran's attorney in August 2009 in which it 
is alleged that there was CUE in a January 17, 1986 Board 
decision that denied service connection for an acquired 
psychiatric disability.


FINDINGS OF FACT

1.  In a January 17, 1986 decision the Board denied service 
connection for an acquired psychiatric disability.

2.  The evidence considered by the Board in making the 
January 17, 1986 decision included the Veteran's service 
treatment records, post service VA examinations and treatment 
records to include an examination conducted in December 1983, 
and private medical records dated November 1981, April 1982, 
and June 1985.  

3.  The correct facts were before the Board at the time of 
the decision, the existing law was correctly applied, and 
there was no error that would have resulted in a different 
outcome to the January 17, 1986 decision.


CONCLUSION OF LAW

The January 17, 1986 Board decision denying entitlement to 
service connection for an acquired psychiatric disability was 
not clearly and unmistakably erroneous.  38 U.S.C. §§ 105(a), 
331 (1982); 38 C.F.R. §§ 3.303, 3.304 (1985); 38 U.S.C.A. §§ 
7104(b), 7111(a) (West 2002); 38 C.F.R. §§ 20.1403 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, through his attorney, alleges that the January 
17, 1986 Board decision that denied entitlement to service 
connection for an acquired psychiatric disability contains 
CUE.  It is alleged that an April 1982 private physician's 
report contains a nexus opinion that provided a basis for a 
grant of service connection.  

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to claims 
alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Furthermore, the Board acknowledges that its February 2008 
remand requested that a Statement of the Case be issued for a 
claim of clear and unmistakable error in the June 17, 1982 
rating decision that denied service connection for a nervous 
disorder.  The RO, in a February 2009 letter, noted that the 
June 17, 1982 rating decision had been appealed to the Board 
and upheld in the January 17, 1986 decision.  It suggested 
that the Veteran submit a motion to revise or reverse that 
Board decision on the grounds of clear and unmistakable 
error.  This resulted in the August 2009 motion that is 
currently under consideration.  However, the Veteran, through 
his representative, has argued that the failure to issue the 
Statement of the Case is in violation of the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board, on further review of the record, agrees with the 
RO that a Statement of the Case could not be issued, as a 
claim for clear and unmistakable error in the June 17, 1982 
rating decision that denied service connection for a nervous 
disorder may not be considered as a matter of law.  This 
rating decision was appealed to the Board and was upheld in 
the January 17, 1986 decision.  It was therefore subsumed 
into the Board decision.  38 C.F.R. § 20.1104 (2009).  In 
fact, the January 17, 1986 Board decision subsumed all 
previous rating decisions on that same issue, whether or not 
they were appealed to the Board.  Donovan v. West, 10 Vet. 
App. 404 (1997); aff'd Donovan v. West 158 F. 3d 1377 (Fed. 
Cir. 1998).  Therefore, by operation of law, the RO was 
prohibited from consideration of the issue of clear and 
unmistakable error in the June 17, 1982 rating decision that 
denied service connection for a nervous disorder, and as this 
matter cannot be appealed, a Statement of the Case could not 
have been issued.  The Board notes that it was an error on 
its part to request such a Statement of the Case.  It was 
also beyond the jurisdiction of the RO and therefore an error 
to have considered this matter in the April 2007 rating 
decision.  However, the Board notes to the Veteran and his 
representative that if in fact there is CUE in the January 
17, 1986 Board decision, it would have the same effect as CUE 
in the June 1982 rating decision, as the same claim gave rise 
to both decisions and the effective date of any award would 
be based on the date of that claim.  38 C.F.R. § 3.400 
(2009).  

In turning to the current motion, the record confirms that a 
January 17, 1986 Board decision denied entitlement to service 
connection for an acquired psychiatric disability.  

When a claim is disallowed by the Board, it may not be 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. § 
7104(b) (West 2002).  However, a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error.  If the evidence established an error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. § 7111(a) 
(West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2009).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Clear and unmistakable error does not include 
VA's failure to fulfill the duty to assist, or a disagreement 
as to how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2003).  Clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In order for there to be a valid claim of clear and 
unmistakable error, the correct facts, as they were known at 
the time of the original decision, must not have been before 
the adjudicator, or the proper statutory or regulatory 
provisions must have been misapplied.  The veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  The error must be undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993), en banc review denied Feb. 3, 1994 (per curium).

The Court has set forth a three-pronged test for finding 
clear and unmistakable error.  First, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Second, the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made,".  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

Evidence that was not of record at the time of the decision 
cannot be used to determine if clear and unmistakable error 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
clear and unmistakable error, because it is premised upon 
facts that were not then of record.  Porter v. Brown, 5 Vet. 
App. 233, 235-236 (1993).

The only argument contained in the August 2009 motion to 
revise the January 17, 1986 Board decision that relates 
specifically to that decision is the argument that concerns 
the April 1982 private physician's report.  The motion states 
that:

Veteran's CUE claim is focused on the 
April 22, 1982, private physician's 
report offered in support of the 
Veteran's claim.  This medical report 
served as the basis for the reopening 
of the nervous condition claim which 
had been previously denied.  The report 
provided a medical nexus opinion.

The report noted Veteran was suffering 
from a chronic neurosis which dated to 
his military service.  While in 
service, the Veteran was physically 
assaulted by his Sargent (sic) and some 
of the Sargent's friends.  Sargent 
would constantly pick on the Veteran 
and be physically abusive to the 
Veteran.

The motion then continues by discussing the failure of a 1976 
rating decision and a 2007 rating decision to provide 
adequate reasons and bases for denials of the Veteran's 
claim, and then reminding the Board of its duty to provide 
such reasons and bases.  The motion does not contain any 
further allegations of error in the January 17, 1986 Board 
decision.  

As discussed above, a determination of whether or not the 
March 30, 1984 Board decision contains CUE must be based on 
the laws and regulations in effect at that time.  The Board 
notes that there have been little or no substantive changes 
between the relevant laws and regulations in effect in 1986 
and those currently in effect.

The applicable laws and regulations state that service 
connection will be granted if the evidence demonstrates that 
a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C. § 331 (1982); 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (1985); 38 C.F.R. § 3.303 (2009).

The Court has interpreted these laws and regulations to state 
that establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The evidence cited by the January 17, 1986 Board decision 
included the Veteran's service treatment records.  These 
records show that the Veteran was seen over a two day period 
for complaints of nerves in August 1970.  The records state 
that he seemed to be having anxiety attacks with possible 
hyperventilation.  The Veteran was treated with Valium.  

The Veteran was provided with a medical examination in 
preparation for separation from service in June 1971.  The 
psychiatric examination was normal.  The Veteran stated that 
he was in good health, but "I'm nervous".  He signed a 
statement in August 1971 that to his knowledge his condition 
was unchanged since the June 1971 examination. 

November 1971 records from a psychiatric outpatient clinic 
state that the Veteran was admitted for a positive urine 
test.  These records do not state what was found on the 
testing.  

The post service medical records include a June 1976 VA 
examination, which recommended that the Veteran be admitted 
for observation.  

July 1976 VA intake records note the Veteran's report that he 
received psychiatric treatment during service in 1971.  He 
also reported having received treatment from a general 
practitioner named Dr. S. after discharge.  

VA hospital records from August 1976 to September 1976 show 
that the Veteran was admitted for observation.  These records 
note the Veteran's military service as well as his 
contentions that he felt "picked on" by his superiors.  After 
discharge, he had been treated by Dr. S.  The diagnosis at 
discharge was paranoid schizophrenia.  These records did not 
contain an opinion relating the diagnosis to active service.  

In a December 1980 report, Dr. S. stated that the Veteran had 
a diagnosis of depressive neurosis.  The doctor did not state 
when this disability began.  

In a note dated November 10, 1981, Dr. S. certified that the 
Veteran had been under his medical care since December 1971.  
The diagnoses were chronic neurosis condition, and anxiety 
state.  

Additional VA treatment records dated through 1982 show that 
the Veteran was seen on several occasions for psychiatric 
problems, which was diagnosed as schizophrenia.  None of 
these records contain an opinion that relates the 
schizophrenia to active service.  

In an additional record dated April 22, 1982 which was termed 
a medical certificate, Dr. S. certified that the Veteran had 
been under his medical care since December 1971.  The 
diagnosis was a chronic neurosis condition.  

In December 1983, the Veteran was provided with a VA 
examination by a board of three physicians, as well as 
additional psychological testing.  The claims folder and 
additional medical records were reviewed in conjunction with 
the examination.  In a February 1984 report, the board 
determined after what it deemed a long discussion that the 
correct diagnosis was a major affective disorder-depression, 
and a borderline personality.  These examiners did not 
express an opinion as to whether or not this disability was 
related to service.  

An index card from the files of Dr. S. was received in June 
1985.  This card first contains a notation dated December 20, 
1971 indicating that the Veteran was seen for a nervous 
condition.  The next notation is dated "March 6, 1971," and 
states that the Veteran was seen for complaints relating to 
severe anxiety and panic attacks.  (It appears this date is 
incorrect as to the year as it follows the December entry on 
the medical record.)  The third notation is dated September 
1981, and states that a medical certificate had been prepared 
for the VA.  An undated notation at the bottom of the card is 
a diagnosis of schizophrenia.  The Board notes that the 
January 17, 1986 decision placed the March 1971 date in 
quotation marks, which it did not do for the other dates 
cited from this card.  

The Board further notes that although personnel records were 
not specifically cited in the January 17, 1986 decision, a VA 
Form 60-3101a dated July 1983 indicates that they had been 
obtained and placed in the claims folder prior to this 
decision.  Additional records show other personnel records 
were requested and obtained prior to January 1986.  

Based on this evidence the January 17, 1986 decision 
determined that although the Veteran had been treated in 
service for anxiety attacks, the service treatment records 
did not show findings or a diagnosis of an acquired 
psychiatric disorder.  The Veteran was noted to have been 
receiving treatment from a private doctor for a chronic 
nervous condition from December 1971.  However, the initial 
manifestation of a psychosis was not recorded until the VA 
hospitalization from August to September 1976.  Therefore, 
the decision concluded that the findings did not demonstrate 
the presence of an acquired psychiatric disorder during 
service or the manifestation of a psychosis within one year 
of service.  

After a review of the January 17, 1986 Board decision, the 
evidence considered by that decision and the arguments raised 
by the Veteran through his attorney, the Board does not find 
that it contains CUE.

As noted above, the August 2009 motion for revision contains 
only a one specific argument that can be related to the 
January 17, 1986 decision.  This is the statement that the 
CUE claim is focused on the April 22, 1982 private 
physician's report and the apparent belief that it provides a 
nexus between the Veteran's disability and service.  However, 
this record contains nothing in addition to the statement 
that the Veteran had been under the care of Dr. S. since 
December 1971, and that the diagnosis was a chronic neurosis 
condition.  (Again, the March 1971 date seems to be in error 
given where it is located on the actual card.)  This record 
does not contain any reference to military service or attacks 
by the Veteran's sergeant, and does not contain a nexus 
opinion.  The Board notes that December is one month after 
the Veteran's discharge from service.  The Board further 
notes that a neurosis such as was diagnosed by Dr. S. is a 
disability that is not entitled to the one year period of 
presumptive service connection that is afforded a psychosis.  
38 C.F.R. §§ 3.307, 3.309 (1985).  Therefore, while 
reasonable minds may differ as to whether or not a chronic 
neurosis diagnosed approximately one month after discharge 
from service should have warranted service connection, there 
is nothing within the four corners of this document that 
compels the conclusion that the correct facts were not before 
the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  The 
motion's argument is basically nothing more than a 
disagreement as to how the facts were weighed or evaluated, 
which can never be the basis for CUE.  

Furthermore, the Board observes that the January 17, 1986 
Board decision was not based and could not be based on the 
April 22, 1981 record alone.  Instead, this record was only 
one item of evidence that had to be evaluated in relation to 
the rest of the evidence.  The Board notes that a review of 
the evidence considered in January 1986 indicates that it was 
all reported correctly, and there is no indication of any 
evidence that was contained in the claims folder at that time 
that was ignored.  In addition, there is no indication that 
the laws and regulations were misapplied.  

At this point, although the motion did not raise any 
additional concerns with the January 1986 decision, the Board 
observes that the index card that was received from Dr. S in 
June 1985 contains a notation of treatment for the Veteran in 
March 1971.  This would have been within the Veteran's period 
of active service, and it was not discussed by the January 
1986 decision.  However, as noted above, this date was placed 
in quotation marks in that decision, which was apparently 
meant to signify that the accuracy of this date was in 
question.  The personnel records that were available in 
January 1986 clearly show that the Veteran was stationed in 
Germany in March 1971, and it is unlikely he would have been 
in Puerto Rico where Dr. S. was located.  Furthermore, even 
if the Veteran was somehow seen by Dr. S. in March 1971, the 
treatment was said to be for severe anxiety and panic 
attacks.  The January 1986 decision already acknowledged that 
the Veteran was treated for the same complaints in August 
1970, but found that it did not represent a chronic 
disability based on the absence of psychiatric findings or 
diagnoses in the June 1971 discharge examination and November 
1971 admittance to the psychiatric outpatient clinic.  In 
short, even if this notation is interpreted in the light that 
is most favorable to the Veteran, then it still remains 
nothing more than a disagreement as to how the facts were 
weighed or evaluated, and not a basis for CUE.  

Therefore, in the absence of any argument by the August 2009 
motion that addresses something more than the evaluation of 
the facts, the Board is unable to find that the January 17, 
1986 decision contained CUE.




	(CONTINUED ON NEXT PAGE)




ORDER

The January 17, 1986 Board of Veterans' Appeals decision 
which denied entitlement to service connection for an 
acquired psychiatric disability does not contain clear and 
unmistakable error, and the motion is denied. 


                       
____________________________________________
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



